ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_03_FR.txt.  

 

79

OPINION INDIVIDUELLE DE M. LE JUGE VERESHCHETIN

{Traduction ]

Deux chefs de réclamation du Mexique — Traitement par la Cour de la règle
d'épuisement des recours internes — Réclamations «mixtes» dans la jurispru-
dence de la Cour et selon les prajets d'articles de la Commission du droit inter-
national sur la protection diplomatique — Raisons militant en faveur de l'appli-
cation du critère de « prépondérance» et de ia non-application de la règle de
l'épuisement des recours internes dans les circonstances particulières de l'espèce.

J'ai voté en faveur de l'arrêt. Cependant, je tiens à exprimer mon
désaccord sur la partie du raisonnement de la Cour qui porte sur les ques-
tions concernant le droit relatif à la protection diplomatique et la règle
connexe de l'épuisement des recours internes (paragraphe 40 de l'arrêt).

1. Dans la présente espèce, le Mexique a demandé à la Cour de dire et
juger que les Etats-Unis «[avaient] violé leurs obligations juridiques inter-
nationales envers le Mexique agissant en son nom propre et dans l'exer-
cice du droit qu'a cet Etat d'assurer la protection diplomatique de ses
ressortissants» (les italiques sont de moi). Les Etats-Unis ont prétendu
que les demandes du Mexique étaient irrecevables parce que, dans tous
les cas cités par le Mexique, des recours internes étaient encore possibles
et, par conséquent, le Mexique ne pouvait invoquer devant la Cour son
droit de protection diplomatique à l’égard de ses ressortissants. En sta-
tuant sur ce différend, la Cour, pour démontrer que fa règle de l’épuise-
ment des recours internes ne s'oppose pas à la recevabilité des demandes
mexicaines, a recours à une argumentation qui constitué, à mes yeux, une
proposition juridique nouvelle très problématique en ce qui concerne le
droit relatif à la protection diplomatique.

2. La Cour, sans nier le fait évident que le Mexique a présenté ses
réclamations sous deux chefs, 4 savoir le préjudice direct causé à l'Etat et
l'empêchement dans lequel celui-ci se trouvait d'exercer son droit de pro-
tection diplomatique à l'égard de ses nationaux, et ayant noté que les
droits individuels des nationaux mexicains sont des droits «dont la réa-
lisation doit, en tout cas en premier lieu, être recherchée dans le cadre du
système juridique interne des Etats-Unis», fait ensuite soudainement
volte-face et déclare que, «[d]ans ces circonstances toutes particulières
d’interdépendance des droits de l’Etat et des droits individuels» que crée
la convention de Vienne, le Mexique peut, avant que ne soient épuisés les
recours internes,

«inviter la Cour à statuer sur la violation des droits dont il sou-
tient avoir été victime à la fois directement ef à travers la violation

71

 
 

 

AVENA ET AUTRES (OP. IND. VÉRESHCHETIN) __ 81

de ce préjudice. Les principaux facteurs à considérer pour [en juger]
sont l’objet du différend, la nature de la réclamation et la réparation
demandée.» (Nations Unies, rapport de la Commission du droit
international, cinquante-cinquième session (5 mai-6 juin et 7 juillet-
8 août 2003), Documents officiels de l'Assemblée générale, cin-
quante-huitiéme session, supplément n° 10, doc. A/58/10, p. 73-74.)

L'article 9 [11] mentionné plus haut se lit comme suit:

«Les recours internes doivent être épuisés lorsqu'une réclamation
internationale, ou une demande de jugement déclaratif lié à la récla-
mation, repose principalement sur un préjudice causé à un national
ou à une autre personne visée à l’article 7 [8].» [L'article 7 [8] traite
des apatrides et des réfugiés.] (fbid., p. 72.)

Il convient de noter que le projet d’article de la CDI ne prévoit aucune
dérogation pour les réclamations reposant sur un traité.

6. Comme je l'ai déjà dit, la CDI s’est appuyée sur la jurisprudence de
la Cour internationale de Justice. Dans l'affaire ELST, la Chambre avait.
rejeté l’argumment des Etats-Unis qui soutenaient que l'épuisement des
recours internes ne s’appliquait pas dans le cas des réclamations reposant
sur un traité lorsque ce traité ne stipulait pas que cette règle était appli-
cable. Tout en reconnaissant que les parties à un traité pouvaient décider
explicitement que la règle de l'épuisement des recours internes s’applique-
rait aux réclamations fondées sur ce traité, ou qu'elle ne s'y appliquerait
pas, la Chambre s’est refusée à considérer «qu’un principe important du
droit international coutumier a[vait] été tacitement écarté sans que l’inten-
tion de l’écarter soit verbalement précisée» (Elettronica Sicula S_p.A.
(ELSI), arrêt, CLS. Recueil 1989, p. 42, par. 50). Aussi la Chambre a-t-
elle déclaré que, s'agissant des réclamations reposant sur un traité, les
recours internes devaient être épuisés avant que ne soit introduite une ins-
tance internationale, à moins qu’il n’en soit disposé autrement en termes
explicites. Dans la même affaire, la Chambre a refusé de séparer la récla-
mation présentée par les Etats-Unis à raison du préjudice direct qu’ils
alléguaient, de celle qu'ils avançaient en vertu de la protection diploma-
tique en invoquant le préjudice subi par leurs nationaux. La Chambre a
jugé, en conséquence, que lorsqu'un Etat allégue, à raison des mêmes
faits, qu'il a été lésé à la fois directement et indirectement, à travers
lun de ses nationaux, les recours internes doivent avoir été épuisés si les
allégations reposent de façon prépondérante sur le préjudice causé au
national.

7. Dans l'affaire dont est maintenant saisie la Cour, nous nous trou-
vons devant une situation analogue: les faits à l’origine des deux éléments
de la réclamation du Mexique sont identiques; les réparations demandées
mettent principalement l'accent sur les préjudices causés aux nationaux
concernés. Si l’on applique le critère de la «prépondérance» évoqué plus
haut, la réclamation du Mexique n'aurait pas été portée devant la Cour

73

 

 
 

AVENA ET AUTRES (OP. IND. VERESHCHETIN) 82

n'eût été du désir du Mexique de protéger certains de ses nationaux. 1]
apparaît donc à l'évidence que la réclamation mixte présentée par le
Mexique est, de façon prépondérante, une réclamation au titre de la pro-
tection diplomatique, à travers laquelle le Mexique fait siennes les pré-
tentions de ses nationaux. Le Mexique n’a pu être directement lésé que
par suite de la violation des droits conférés à ses nationaux par l’alinéa 4)
du paragraphe | de l’articte 36 de la convention de Vienne.

8. En réalité, cette conclusion est corroborée par l’ensemble du raison-
nement de l'arrêt, Ainsi, la Cour invoque les violations des droits des
nationaux mexicains non seulement comme preuve que les droits du
Mexique en tant qu’Etat ont été violés. Elle examine et identifie scrupu-
leusement, pour chacun des cas individuels présentés par le Mexique,
dont le nombre dépasse cinquante, les violations précises des droits des
nationaux mexicains. La Cour identifie nommément chaque personne et
le préjudice qui lui a été causé (voir, par exemple, le paragraphe 106 de
l'arrêt).

9, Pourtant, au seuil de cette analyse, la Cour déclare qu'elle ne traite
pas les prétentions mexicaines comme une affaire ressortissant à la pro-
tection diplomatique et que la règle de l'épuisement des recours internes
ne s'applique pas à la demande du Mexique, en raison des circonstances
particulières d’interdépendance entre les droits de l'Etat et les droits indi-
viduels garantis par la convention de Vienne.

10. Je suis d’avis, à l’instar de la majorité, que les demandes du Me-
xique sont recevables et que l'obligation d’épuiser les recours internes ne
s’applique pas en l'espèce. Cependant, la nature des «circonstances par-
ticulières» en cause est, à mon avis, fort différente de ce qui est dit au
paragraphe 40 de l'arrêt. Selon moi, les circonstances particulières qui,
aux fins de l’arrêt, excluent en l'espèce l'application de la règle de l'épui-
sement des recours internes ne tiennent pas au caractère spécial de Par-
ticle 36 de la convention de Vienne, mais plutôt aux faits de l’espèce dont
est saisie la Cour, ainsi que je lexpliquerai plus loin. Contrairement à ce
que dit la Cour au paragraphe 40 de l'arrêt, lorsqu'il mvoque devant elle
les droits reconnus aux personnes par la convention de Vienne, un Etat
n'est pas, de façon générale, exonéré de l'obligation d’épuisement des
recours internes, sauf dans quelques cas spécifiés par la CDI dans son
projet d’article 10 [14]. Comme la Chambre l’a fait observer à propos de
cette règle en l’affaire ELS/, on ne peut considérer «qu'un principe
important du droit international coutumier a été tacitement écarté sans
que l'intention de l’écarter soit verbalement précisée» (Elettronica Sieula
S.p.A. (ELSI), arrêt, CLS. Recueil 1989, p. 42, par. 50).

Li. Les droits individuels des nationaux mexicains garantis par l’ah-
néa bh) du paragraphe 1 de l'article 36 de la convention de Vienne sont, ef-
fectivement, des droits «dont la réalisation doit, en tout cas en premier lieu,
étre recherchée dans le cadre du systéme juridique interne des Etats-
Unis» (paragraphe 40 de l'arrêt). En principe, ce n’est qu'une fois ce pro-
cessus achevé ct les recours contre ces violations épuisés, que le Mexique
pouvait prendre l’affaire à son compte, en faisant siennes devant la Cour

74

 
 

 

AVENA ET AUTRES (OP, IND. VERESHCHETIN) 83

les réclamations individuelles. Cependant, l'affaire LaGrand a montré
que les nombreux recours internes ouverts par la procédure judiciaire aux
Etats-Unis ne sont généralement épuisés que très peu de temps avant
l'exécution, pour les personnes condamnées à la peme capitale. En consé-
quence, les réclamations reposant sur l'exercice de la protection diptoma-
tique à l’égard de telles personnes risquent de parvenir devant la Cour
dans des circonstances où celle-ci sera dans l'impossibilité d’en connaître
de façon utile.

12. Dans les circonstances particulières de l'espèce, lorsque la requête
fut déposée, tous les nationaux mexicains concernés étaient déjà dans le
couloir de la mort et des vies humaines étaient en jeu. Exiger, dans de
telles circonstances, que tous les recours internes permettant d’exciper de
la violation alléguée du paragraphe 1 de l’article 36 de la convention de
Vienne aient été entièrement épuisés avant que le Mexique puisse exercer
son droit de protection diplomatique à l'égard de ses nationaux, pourrait
conduire au résultat absurde que la Cour doive statuer à un moment où
son arrêt ne pourrait avoir aucun effet. C'est pourquoi, précisément
parce que la plupart des affaires en cause n’avaient pas encore aïteint le
stade final de la procédure pénale aux Etats-Unis, et dans l'espoir que la
Cour éclaire cette question du point de vue du droit international, le
Mexique pouvait présenter ses réclamations tant en son nom propre que
dans l'exercice de son droit d’exercer sa protection diplomatique à l’égard
de ses nationaux.

13, Pour conclure, la Cour aurait dû appliquer le critère de la «pré-
pondérance» aux réclamations «mixtes» présentées par le Mexique à la
fois en son nom propre et en vertu de son droit de protection diploma-
tique à l'égard de ses nationaux, ce qui aurait concordé avec la jurispru-
dence de la Cour en matière de protection diplomatique. Après avoir
constaté que les réclamations ressortissaient essentiellement à la protec-
tion diplomatique, la Cour aurait dû dire que la règle de l'épuisement des
recours internes ne s’appliquait pas, non parce que, implicitement, Yar-
ticle 36 de la convention de Vienne sur les relations consulaires diffère, de
par sa nature même, des autres dispositions conventionnelles créant des
droits individuels, mais plutôt en raison des circonstances très particu-
lières de l'espèce qui ont été expliquées plus haut.

{Signé} Vladlen $. VERESHCHETIN.

75

 

 

 
